656 S.E.2d 594 (2007)
STATE of North Carolina
v.
Terry Alvin HYATT.
No. 402A00-3.
Supreme Court of North Carolina.
December 6, 2007.
M. Gordon Widenhouse, Chapel Hill, Faith S. Bushnaq, for Terry Alvin Hyatt.
for Terry Alvin Hyatt.
Valerie B. Spalding, Special Deputy Attorney General, Ronald L. Moore, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 7th day of November 2005 in this matter for a writ of certiorari to review the order of the Superior Court, Buncombe County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 6th day of December 2007."